Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
This office action addresses claims 26- 47 of the Applicant’s Preliminary Amendment filed on December 18, 2020.
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,861,756 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Amendment
The amendment filed December 18, 2020 proposes amendments to the claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  
The Examiner notes that in accordance with 37 CFR  1.173(d)(2), matter to be added by reissue must be underlined. Thus, New claims 26-47 must be underlined. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 26- 30, 32, 35, 37-39, 41, 44 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 24, 25, 26, 28, and 39 of U.S. Patent No. RE48371. Although the claims at issue are not identical, they are not patentably distinct from each other.  
US Patent Application: 17/126,075
RE48371
26. A method for enhancing a target sound signal from a plurality of sound signals, comprising: 
 22. A method for enhancing a target sound signal from a plurality of sound signals, comprising:
providing a microphone array system comprising an array of sound sensors positioned in a linear, circular, or other configuration, a sound source localization unit, an adaptive beamforming unit, a noise reduction unit, and an echo cancellation unit, wherein said sound source localization unit, said adaptive beamforming unit, said noise reduction unit, and said echo cancellation unit are implemented in a processor performing digital signal processing computations, and wherein said processor is in operative communication with said array of said sound sensors; 
providing a microphone array system comprising an array of sound sensors positioned in a linear, circular, or other configuration, a sound source localization unit, an adaptive beamforming unit, a noise reduction unit, and an echo cancellation unit, wherein said sound source localization unit, said adaptive beamforming unit, said noise reduction unit, and said echo cancellation unit are implemented in a digital signal processor, and wherein said digital signal processor is in operative communication with said array of said sound sensors;
receiving said sound signals from a plurality of disparate sound sources, by said sound sensors, wherein said received sound signals comprise said target sound signal from a target sound source among said disparate sound sources, and ambient noise signals; 
receiving said sound signals from a plurality of disparate sound sources by said sound sensors, wherein said received sound signals comprise said target sound signal from a target sound source among said disparate sound sources, and ambient noise signals;


determining a delay between each of said sound sensors and an origin of said array of said sound sensors as a function of distance between each of said sound sensors and said origin, a predefined angle between each of said sound sensors and a reference axis, and an azimuth angle between said reference axis and said target sound signal, when said target sound source that emits said target sound signal is in a two dimensional plane, wherein said delay is represented in terms of number of samples, and wherein said determination of said delay enables beamforming for said array of said sound sensors in a plurality of configurations;
spatial location of said target sound signal from said received sound signals, by said sound source localization unit; 
estimating a location of said target sound signal from said received sound signals by said sound source localization unit;
performing adaptive beamforming for steering a directivity pattern of said array of said sound sensors in a direction of said spatial location of said target sound signal, by said adaptive beamforming unit, wherein said adaptive beamforming unit enhances said target sound signal and partially suppresses said ambient noise signals;

performing adaptive beamforming for steering a directivity pattern of said array of said sound sensors in a direction of said location of said target sound signal by said adaptive beamforming unit, wherein said adaptive beamforming unit enhances said target sound signal and partially suppresses said ambient noise signals; 
performing echo cancellation, by said echo cancellation unit, for further enhancing said target sound signal; and

performing echo cancellation by said echo cancellation unit for further enhancing said target sound signal; and 
suppressing said ambient noise signals, by said noise reduction unit, for further enhancing said target sound signal.

suppressing said ambient noise signals by said noise reduction unit for further enhancing said target sound signal.


	As shown above, instant claim 26 is broader than claim 22 of RE48371 since it does not require the determining step as recited in claim 22 of RE48371. In addition, claim 26 of the instant application differs in that it recites “a processor performing digital signal processing computations” rather than reciting a digital signal processor as in claim 22 of RE48371.  The Examiner notes that since both processors performing digital signal processing, then this difference is not a patentable distinction. The Examiner notes that claim 26 also recites “spatial location” whereas claim 22 of RE48371 recites “location”. The Examiner notes that since the function associated with the spatial location is the same for both claims, then the “spatial” location term is not considered a patentable distinction. 
	In addition, claims  27, 28, 29, 30, 32, 35, 37, 38, 39, 41, 44 and 46 of the instant application corresponds to claim, 24, 25, 26, 28, 39, 22, 24, 25, 26, 28, 39, 22, and 22 respectively of RE48371. 

Claims 26, 27, 35, 36 37, 44 and 46  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 23 of U.S. Patent No. RE47049 in view of Reuss. Although the claims at issue are not identical, they are not patentably distinct from each other.

RE47049
26. A method for enhancing a target sound signal from a plurality of sound signals, comprising: 
22. A method for enhancing a target sound signal from a plurality of sound signals, comprising: 
providing a microphone array system comprising an array of sound sensors positioned in a linear, circular, or other configuration, a sound source localization unit, an adaptive beamforming unit, a noise reduction unit, and an echo cancellation unit, wherein said sound source localization unit, said adaptive beamforming unit, said noise reduction unit, and said echo cancellation unit are implemented in a processor performing digital signal processing computations, and wherein said processor is in operative communication with said array of said sound sensors; 
providing a microphone array system comprising an array of sound sensors, a sound source localization unit, a beamforming unit, and a noise reduction unit, wherein said sound source localization unit, said beamforming unit, and said noise reduction unit are integrated in a digital signal processor, and wherein said sound source localization unit, said beamforming unit, and said noise reduction unit are in operative communication with said array of said sound sensors; 
receiving said sound signals from a plurality of disparate sound sources, by said sound sensors, wherein said received sound signals comprise said target sound signal from a target sound source among said disparate sound sources, and ambient noise signals; 
receiving said sound signals from a plurality of disparate sound sources by said sound sensors, wherein said received sound signals comprise said target sound signal from a target sound source among said disparate sound sources, and ambient noise signals;


determining a delay between each of said sound sensors and a reference point of said array of said sound sensors as a function of distance between each of said sound sensors and said reference point, a predefined angle between each of said sound sensors and a reference axis, and an azimuth angle between said reference axis and said target sound signal, when said target sound source that emits said target sound signal is in a two dimensional plane, wherein said delay is represented in terms of number of samples, and wherein said determination of said delay enables beamforming for two or more of said sound sensors;
estimating a spatial location of said target sound signal from said received sound signals, by said sound source localization unit; 
estimating a spatial location of said target sound signal from said received sound signals by said sound source localization unit;
performing adaptive beamforming for steering a directivity pattern of said array of said sound sensors in a direction of said spatial location of said target sound signal, by said adaptive beamforming unit, wherein said adaptive beamforming unit enhances said target sound signal and partially suppresses said ambient noise signals;

performing beamforming for steering a directivity pattern of said array of said sound sensors in a direction of said spatial location of said target sound signal by said beamforming unit, wherein said beamforming unit enhances said target sound signal and partially suppresses said ambient noise signals; and 
performing echo cancellation, by said echo cancellation unit, for further enhancing said target sound signal; and


suppressing said ambient noise signals, by said noise reduction unit, for further enhancing said target sound signal.

suppressing said ambient noise signals by said noise reduction unit for further enhancing said target sound signal.


As shown above, instant claim 26 is broader than claim 22 of RE47049 since it does not require the determining step as recited in claim 22 of RE47079. In addition, claim 26 of the instant application differs in that it recites “a processor performing digital signal processing  computations” rather than reciting a digital signal processor as in claim 22 of RE47049.  The Examiner notes that since both processors performing digital signal processing, then this difference is not a patentable distinction. 
	The Examiner also notes that claim 26 is narrower than claim 22 since it recites echo cancellation. However, the Examiner notes that it would have been obvious to one of ordinary skill in the art to add echo cancellation and thus is not a patentable distinction. 
	For example, Reuss discloses an “echo controller” that operates like “acoustic echo cancellers” known in the art. See 9:34-39, Fig. 1, Fig. 2 (“to echo control”). The echo controller is “configured in digital signal processor form” to “cancel the echo signal component[.]” (See 9:40-42, 9:53-54, 3:21-26 (invention uses “echo cancellation techniques”), 4:56-58, 7:2-3 (“Additional acoustic echo control is implemented … by the echo canceller.”).) The output is an “echo controlled voice signal 113 with reduced echo[.]” See 9:41-49; id., 9:50-64, 9:65-10:20 (adaptive filters for echo cancellation), 10:36-38.
	Therefore, it would have been obvious to a person of ordinary skill in the art to include echo cancellation as taught by Reuss so that the amount of echo in the signal can be reduced. 
	The Examiner also notes that claims  27, 35, 36 37, 44 and 46 of the instant application corresponds to claims 23, 22, 23, 22 and 22 respectively of RE47049. 



Recapture
Claims 26-47 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

	The Examiner notes that the recapture rule is applied as a three-step process. 
 (1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
The Examiner notes that Claim 1 during the prosecution of US Patent Application 13/049,877 recites -inter alia:  
“determining a delay between each of said sound sensors and an origin of said array of said sound sensors as a function of distance between each of said sound sensors and said origin, a predefined angle between each of said sound sensors and a reference axis, and an azimuth angle between said references axis and said target sound signal, when said target sound source that emits said target sound signal is in a two dimensional plane, wherein said delay is represented in terms of number of samples, and wherein said 


Claim 22 during the prosecution of US Patent Application 13/049,877, with respect to the above limitation differs as set below (underlining)

“determining a delay between each of said sound sensors and an origin of said array of said sound sensors as a function of distance between each of said sound sensors and said origin, a predefined angle between each of said sound sensors and a reference axis, an elevation angle between a second reference axis and said target sound signal, and an azimuth angle between said first reference axis  and said target sound signal, when said target sound source that emits said target sound signal is in a three dimensional plane, wherein said delay is represented in terms of number of samples, and wherein said determination  of said delay enables beamforming for arbitrary numbers of said sound sensors and a plurality of arbitrary configurations of said array of said sound sensors”


The examiner considers the amendment to claim 1 to be broader than the amendment to claim 22 since it does not recite “an elevation angle” or “three” dimensional plane.  Thus, for the recapture determination, the Examiner will focus on the broader limitation that was added (i.e. claim 1) during the original prosecution. 

With respect to claim 26 of the instant application, the Examiner notes that the claim does not recite any of “determining a delay between each of said sound sensors and an origin of said array of said sound sensors as a function of distance between each of said sound sensors and said origin, a predefined angle between each of said sound sensors and a reference axis, and an azimuth angle between said references axis and said target sound signal, when said target sound source that emits said target sound signal is in a two dimensional plane, wherein said delay is represented in terms of number of samples, and wherein said determination of said delay enables beamforming for arbitrary numbers of said sound sensors and a plurality of arbitrary configurations of said array of said sound sensors”.
Thus, Reissue claim 26 is broader than the original patent claims. 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and


In response to the Non-Final Office Action, the Applicant filed a response on May 9, 2014. The response amended claim 1 by adding:  
“determining a delay between each of said sound sensors and an origin of said array of said sound sensors as a function of distance between each of said sound sensors and said origin, a predefined angle between each of said sound sensors and a reference axis, and an azimuth angle between said references axis and said target sound signal, when said target sound source that emits said target sound signal is in a two dimensional plane, wherein said delay is represented in terms of number of samples, and wherein said determination of said delay enables beamforming for arbitrary numbers of said sound sensors and a plurality of arbitrary configurations of said array of said sound sensors”


During the prosecution of the ‘756 patent application, the Applicant argued that Kim does not disclose determining the delay (τ) between each of the sound sensors and the origin of the microphone array as a function of the distance between each of the sound sensors and the origin, a predefined angle between each of the sound sensors and a reference axis, and an azimuth angle between the reference axis and the target sound signal. The Applicant also argued Kim does not teach or disclose a formula for determining the delay or that the distance between the sound sensors in the microphone array corresponds to the time used for the target sound signal to travel the distance. The Applicant also argued Kim does not teach or disclose measurement of delay (τ) by the number of samples within the time period corresponding to sampling frequency (fs). 
The Applicant repeated the same argument against Chol.  
	Therefore, the examiner determines that the limitation directed to “determining a delay between each of said sound sensors and an origin of said array of said sound sensors as a function of distance between each of said sound sensors and said origin, a predefined angle between each of said sound sensors and a reference axis, and an azimuth angle between said references axis and said target sound signal, when said target sound source that emits said target sound signal is in a two dimensional plane, wherein said delay is represented in terms of number of samples, and wherein said determination of said 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

	The Examiner determines that the claims are not materially narrowed in other respects and thus does not avoid the recapture rule.

	In view of the above analysis, the Examiner determines that the claims are subject to recapture. 

With respect to claims 35, 44 and 46, similar to the above analysis, the examiner notes that in response to the non-final office action, original claim 11 was amended to recite,  “determining a delay between each of said sound sensors and an origin of said array of said sound sensors as a function of distance between each of said sound sensors and said origin, a predefined angle between each of said sound sensors and a reference axis, and an azimuth angle between said references axis and said target sound signal, when said target sound source that emits said target sound signal is in a two dimensional plane, wherein said delay is represented in terms of number of samples, and wherein said determination of said delay enables beamforming for arbitrary numbers of said sound sensors and a plurality of arbitrary configurations of said array of said sound sensors”.  
As explained above, the examiner considers this limitation to be surrendered subject matter.  The Examiner further determines that instant claim 35 does not recite the above limitation and thus is broadened relative to the original patent claims and further, the claim was not materially narrowed in other respects. 
Therefore, independent claims 35, 44 and 46 are also subject to recapture. 

	In view of the above analysis claims 26-47 are subject to recapture (independent claim 26, 35, 44, 46 along with their dependent claims)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 44-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is based on software alone. 
The Examiner notes that claim 44 and 46 recite a microphone array system for enhancing a target sound signal from a plurality of sound signals. The Examiner notes that the system comprises an array of sound sensors, a beamforming unit, an echo cancellation unit (claim 44), and a noise reduction unit. 
The Examiner notes that dependent claims 45 and 47 recite, inter alia that the system is “implemented in one of….software…..”  The Examiner thus determines that each of these dependent claims show that each of the independent claim cover a software only embodiment and thus is not directed to anything tangible. 
The Examiner notes that the dependent claims further show that the independent claims can be considered to be “in an application” without any requirement of a physical device. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Examiner notes that claim 26 recites “a processor performing digital signal processing computations”.   Likewise, claim 35 recites “a processor to perform digital signal processing computations”. 
The Examiner notes that the patent specification of the ‘756 patent only discloses a digital signal processor. The claim is written in a manner in which a broader “processor” is claim rather than the only disclosed DSP.  The Examiner does not find support for a broader processor that performs digital signal processing computations, rather the only support is based on the teachings of a DSP. 
Claims 26-41 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is described immediately above. 
Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "The method of claim 36" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Specification
The disclosure is objected to because of the following informalities: In accordance with 37 CFR 1.177(a), if the applicant files more than one application for the reissue of a single patent, each such application “must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue application by relationship, application number and filing date.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 44-47 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen US Patent Pub. 2006/0147063.
Regarding claim 44:
A microphone array system for enhancing a target sound signal from a plurality of sound signals, comprising: 
Chen discloses a phone having a microphone array that receives a plurality of sound signals from the surrounding environment. (See paragraphs [0011], [0132], [0143], [0152], [0187].) The system 
an array of sound sensors, wherein said sound sensors receive said sound signals from a plurality of disparate sound sources, wherein said received sound signals comprise said target sound signal from a target sound source among said disparate sound sources, and ambient noise signals;
Chen discloses a “microphone array 201” comprising microphones 2401a-n (sound sensors) (See Fig. 24, [0143], [0129]-[0131], [0141], [0187], Fig. 21, claims 6, 19.) Chen’s microphone array “receive[s] sound waves emanating from the surrounding environment.” (See paragraphs [0011], [0132], [0143], [0152], [0187].) The sound waves include the “user’s voice” (target sound signal), “room reverberation,” “acoustic echo,” and a “noise source (e.g., a jackhammer or ambulance).” (See paragraph [0011], [0145], [0147], [0188], [0089], [0108], Fig. 12A, Fig. 15.) 
a beamforming unit that enhances said target sound signal and partially suppresses said ambient noise signals, wherein said beamforming unit performs sound source location by determining and tracking a directivity pattern of said array of said sound sensors in a direction of spatial location of said target sound signal;
Chen discloses that “adaptive beamforming techniques can be used to … steer the main lobe of a directivity pattern of a microphone array in the DOA of the sound source.” (See paragraph [0140].) 
Chen also discloses that the adaptive beamforming unit “enhances said target sound signal and partially suppresses said ambient noise signals” as recited. Chen discloses “adaptive beamforming techniques” for “adaptively combin[ing] the audio signals based on the DOA to effectively steer a maximum sensitivity angle of microphone array so that the mouth of the near-end user is within the maximum sensitivity angle.” See paragraphs [0012], [0145], [0139], Fig. 23 (directivity pattern steered to 45 degrees.) The adaptive beamformer provides “a cleaner version of the user’s voice.” (See paragraph [0145].) Thus, it enhances the target sound signal and partially suppresses ambient noise. 

an echo cancellation unit that performs echo cancellation and further enhances said target sound signal; and 
Chen discloses that “the microphone array and DSP are configured to reduce the adverse effects of … acoustic echo.” (See paragraph [0011].) Chen’s DSP “reduce[s] acoustic echo” by steering the array’s “minimum sensitivity angle” in the echo’s direction. (See paragraphs [0015], [0191]-[0192], [0200]-[0202], [0168], Figs. 29-31, claims 6, 8.) This echo cancellation is performed by DSP 2925 (See paragraph [0202]), which operates like DSP 2405 and DSP 2105. (See paragraphs [0129], [0143], [0186], claim 13 (DSP configured to reduce echo), claim 24.) 
Chen also discloses using an “acoustic echo canceller (AEC) 2840” . (See paragraph [0174], Fig. 28.) The AEC subtracts acoustic echo from the target sound signal to enhance the signal. (See paragraphs [0175]-[0179], [0183]-[0185].)
a noise reduction unit that suppresses said ambient noise signals and further enhances said target sound signal. 
Chen’s adaptive beamformer’s output is processed by signal processor 420′,  (See paragraph [0143], Figure 24.) Signal processor 420′ enhances the target signal by removing background noise (See paragraphs [0145]-[0146]) and functions in “substantially the same manner” as signal processor 420 (See paragraph [0144]). Processor 420 includes “a noise suppressor 1007” (See Fig. 10, [0084], [0076].) The noise suppressor is a “noise reduction unit” because it “suppresses at least a portion of the background noise component.” (See paragraph [0084], Figs. 4, 10, 12B.)
Chen’s noise suppressor can use “various algorithms, known to persons skilled in the pertinent art, to suppress the level of embedded background noise[.]” (See paragraphs [0057]; [0085]-[0088], Fig. 11, [0092]-[0103] (spectral subtraction), [0111]- [0115], [0147]-[0149], [0161]-[0163]). Thus, Chen 

Regarding claim 45:
The system of claim 44, wherein said microphone array system is implemented in one of hands-free devices, handheld devices, conference phones, conference microphones, applications with voice input, mobile devices, and devices with voice inputs, and wherein said hands-free devices and handheld devices comprise tablet computers and laptop computers,
See the abstract and Figure 2 which shows the microphone array system is implemented in a mobile device. 
wherein said array of said sound sensors is one of a linear array of said sound sensors, a circular array of said sound sensors, and other types of array of said sound sensors, 
See Figure 24 which shows the array of sound sensors 2401a-n is arranged in a linear array. See also paragraph [0143]
wherein said system is one of an independent system or a sub-system in an application or devices, and 
See the abstract which discloses the microphone system can be part of a telephone. 
wherein said system is implemented in one of hardware, software, or combination of said hardware and said software. 
See Figure 24 which shows the system is implement in hardware. See also paragraphs [0143-0144]

Regarding claim 46:
A microphone array system for enhancing a target sound signal from a plurality of sound signals, comprising:

an array of sound sensors, wherein said sound sensors receive said sound signals from a plurality of disparate sound sources, wherein said received sound signals comprise said target sound signal from a target sound source among said disparate sound sources, and ambient noise signals;
Chen discloses a “microphone array 201” comprising microphones 2401a-n (sound sensors) (See Fig. 24, [0143], [0129]-[0131], [0141], [0187], Fig. 21, claims 6, 19.) Chen’s microphone array “receive[s] sound waves emanating from the surrounding environment.” (See paragraphs [0011], [0132], [0143], [0152], [0187].) The sound waves include the “user’s voice” (target sound signal), “room reverberation,” “acoustic echo,” and a “noise source (e.g., a jackhammer or ambulance).” (See paragraph [0011], [0145], [0147], [0188], [0089], [0108], Fig. 12A, Fig. 15.) 
a beamforming unit that enhances said target sound signal and partially suppresses said ambient noise signals, wherein said beam forming unit performs sound source location by determining and tracking a directivity pattern of said array of said sound sensors in a direction of spatial location of said target sound signal; and
Chen discloses that “adaptive beamforming techniques can be used to … steer the main lobe of a directivity pattern of a microphone array in the DOA of the sound source.” (See paragraph [0140].) 
Chen also discloses that the adaptive beamforming unit “enhances said target sound signal and partially suppresses said ambient noise signals” as recited. Chen discloses “adaptive beamforming techniques” for “adaptively combin[ing] the audio signals based on the DOA to effectively steer a maximum sensitivity angle of microphone array so that the mouth of the near-end user is within the maximum sensitivity angle.” See paragraphs [0012], [0145], [0139], Fig. 23 (directivity pattern steered to 
Chen discloses this limitation because its DSP “determines a DOA of a voice of a user[.]” (See paragraphs [0145];  [0012], [0188], claims 11, 13 (DSP “configured to detect a DOA” of user’s voice), 24, 26.) The user’s voice is the target signal. Thus, the portion of Chen’s DSP that determines the voice’s DOA performs sound source location by determining and tracking  a directivity pattern. 
a noise reduction unit that suppresses said ambient noise signals and further
enhances said target sound signal. 
Chen’s adaptive beamformer’s output is processed by signal processor 420′,  (See paragraph [0143], Figure 24.) Signal processor 420′ enhances the target signal by removing background noise (See paragraphs [0145]-[0146]) and functions in “substantially the same manner” as signal processor 420 (See paragraph [0144]). Processor 420 includes “a noise suppressor 1007” (See Fig. 10, [0084], [0076].) The noise suppressor is a “noise reduction unit” because it “suppresses at least a portion of the background noise component.” (See paragraph [0084], Figs. 4, 10, 12B.)
Chen’s noise suppressor can use “various algorithms, known to persons skilled in the pertinent art, to suppress the level of embedded background noise[.]” (See paragraphs [0057]; [0085]-[0088], Fig. 11, [0092]-[0103] (spectral subtraction), [0111]- [0115], [0147]-[0149], [0161]-[0163]). Thus, Chen a noise reduction unit (algorithm) for suppressing ambient noise signals and enhancing the target sound signal. 

Regarding claim 47:
The system of claim 46, wherein said microphone array system is implemented in one of hands-free devices, handheld devices, conference phones, conference microphones, applications with voice input, mobile devices, and devices with voice inputs, and wherein said hands-free devices and handheld devices comprise tablet computers and laptop computers,

wherein said array of said sound sensors is one of a linear array of said sound sensors, a circular array of said sound sensors, and other types of array of said sound sensors, 
See Figure 24 which shows the array of sound sensors 2401a-n is arranged in a linear array. See also paragraph [0143]
wherein said system is one of an independent system or a sub-system in an application or devices, and 
See the abstract which discloses the microphone system can be part of a telephone. 
wherein said system is implemented in one of hardware, software, or combination of said hardware and said software.
See Figure 24 which shows the system is implement in hardware. See also paragraphs [0143-0144]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 30, 32, 35, 39-41, and 44- 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reuss US Patent 7,359,504 in view of Dmochowski et al., Direction of Arrival Estimation Using a Parameterized Spatial Correlation Matrix (hereinafter Dmochowski).
Regarding claim 26:
A method for enhancing a target sound signal from a plurality of sound signals, comprising: 
Reuss discloses a system comprising a microphone array (e.g., 102, 202) for enhancing a target sound signal (e.g., voice 212) from a plurality of sound signals (voice, noise sources, echo). See col. 2, lines 50-67 and col. 12, lines 25-29 (device “provide[s] an optimal voice output with minimal microphone background noise and minimal acoustic echo”).  
providing a microphone array system comprising an array of sound sensors positioned in a linear, circular, or other configuration, 
Reuss discloses a “multi-element microphone array 102” (array of sound sensors). See Fig. 1 and col. 3, lines 46-47. Reuss further discloses a “four microphone beamformer” that “includes a microphone array 202”  See Fig. 2, col. 5:66-67, and col. 4:34-43 (“Those of ordinary skill in the art will appreciate 
a sound source localization unit, 
The Examiner notes Reuss discloses a SSL unit because Reuss’s beamform voice processors emphasize sounds “from a particular location and to deemphasize sounds from other locations.” See col. 5:18-27. Reuss discloses adaptive beamformers where the “directional sensitivity can be dynamically changed depending on the changing locations or conditions associated with a target source, such as a user voice[.]” See 5:39-45
The processor forms a beam “in the direction of the voice.” See 5:57-61; Fig. 2, 6:17-42, 6:58-7:9.) Reuss further discloses that determining the DOA can be implemented “as part of the function of the beam form voice processor[.]” (See 7:24-42.) 
The Examiner notes that if it is considered that Reuss does not disclose a sound source localization unit, Dmochowski renders it obvious. Dmochowski discloses that the “location of a signal source is of much interest” and that there exists a “large and increasing need to locate and track sound sources.” (See pg. 1327 – I. Introduction) Dmochowski uses the SRP algorithm to determine the DOA and thereby estimate the target sound signal’s location. (See page 1330) 
A person of ordinary skill in the art (POSITA) would have been motivated to combine Reuss’s and Dmochowski’s teachings, and incorporate Dmochowski’s SSL algorithm (SRP) into Reuss’s DSP. 
The Examiner notes that Reuss and Dmochowski address the same problem—determining the target signal’s DOA. (See Reuss at 7:34-35, 5:39-45, 5:54-65; Dmochowski at page 1327.) However, Reuss does not require a specific algorithm for determining the DOA. (6:43-50 (beamformer uses “any one of several common DSP algorithms”).) 
Thus, a POSITA would have been motivated to use Dmochowski’s SSL algorithm (SRP) for determining DOA. Dmochowski discloses that SRP outperforms other SSL algorithms, particularly in reverberant environments like Reuss’s. (See page 1337). Dmochowski states that SSL algorithms such as 
Thus, a POSITA would have been motivated to use Dmochowski’s SRP method to monitor the target source and steer Reuss’s adaptive beamformer. This combination represents using a known technique (SRP algorithm) to improve a similar system in the same way. The combination also represents using a known element in a known system to yield predictable results (e.g., continuously determining source location for adaptive beamforming). 
an adaptive beamforming unit, 
Reuss’s system includes a “beamform voice processor” (108, 208) to “emphasize sounds from a particular location and to deemphasize sounds from other locations.” See 5:18-27, 6:17-43, 5:57-60. The beamform voice processor may be an adaptive beamformer where the “directional sensitivity can be dynamically changed depending on the changing locations or conditions associated with a target source, such as a user voice, and undesired sources, such as acoustic echo or background noise.” (See 5:39-45; 6:19-21 (“beams are formed using … adaptive beamforming techniques”).) This beamforming “makes it possible to electronically ‘steer’ an array by emphasizing and/or de-emphasizing voice or noise sounds from objects as they move from location to location.” See 5:46-49; id., 5:49-54 (beamform voice processor can “pick up speech in situations such as teleconferences, where hands-free speech acquisition is desired, where there are multiple talkers or where the talkers are moving”), 5:54-57 (through “use of beamforming and other such techniques, the array’s directivity pattern can be updated rapidly to follow a moving talker”).
a noise reduction unit, and 
Reuss discloses a “noise reducer” comprising noise reduction algorithms to “enhance the vocal to non-vocal signal quality”. See Fig. 1, 10:51-54; 10:60-11:18 (describing noise reduction techniques, including “spectral subtraction”),  11:27-12:24 (techniques for noise reduction), 4:58-61 (background noise is “suppressed by a noise reduction algorithm”) Fig 2.)
an echo cancellation unit, 

wherein said sound source localization unit, said adaptive beamforming unit, said noise reduction unit, and said echo cancellation unit are implemented in a processor performing digital signal processing computations, and wherein said processor is in operative communication with said array of said sound sensors; 
Reuss discloses that the “units” are implemented in a single DSP.  Reuss discloses that the “beamform voice processor” (which includes both a SSL unit and an adaptive beamforming unit as set forth above), the “echo controller” (echo cancellation unit), and the “noise reducer” (noise reduction unit) are “implemented by a digital signal processor.” (See claim 7; claim 16, 6:43-49.) Reuss further discloses that “[b]eamformers, echo controllers and noise reducers can be implemented as separate stages or convolved together in any combination as a single stage[.]” See 12:55-67. Reuss explains that convolving the units together as a single stage “has the advantage of reducing the amount of processing required in the implementation, which reduces the cost, and it can reduce the end-to-end delay, also known as latency, of the implementation” which Reuss states is “useful for user comfort.” Reuss further identifies commercially available DSPs that can implement the required signal processing as a single stage. (See 12:63-67, 12:41-46, 5:9-12, 6:43-49, 9:40-42).
As set forth above, if it is considered that the teachings of Reuss does not reflect the SSL also being integrated into the DSP (since the teachings of SSL are also relied upon by the teachings of Dmochowski), the Examiner notes that implementing the four algorithms in a single DSP would have been obvious. 

Reuss provides the motivation to combine the claimed “units” in a single stage because Reuss discloses that doing so reduces processing, cost, and end-to-end delay. (See 12:58-62.) It would have been obvious to implement a single-stage algorithm in one DSP, for example, on a model Reuss identified. POSITAs knew a single DSP implementation would reduce cost and power consumption by reducing circuit elements. Thus, it would save circuit board space and avoid the need to program multiple DSPs. The Examiner also notes that combining multiple prior-art algorithms into a single DSP was the predictable implementation of known elements according to known methods. Thus, a POSITA would have been motivated to implement the units in a single DSP and would expected success in doing so.
receiving said sound signals from a plurality of disparate sound sources, by said sound sensors, wherein said received sound signals comprise said target sound signal from a target sound source among said disparate sound sources, and ambient noise signals; 
Reuss discloses a system comprising a microphone array (e.g., 102, 202) for enhancing a target sound signal (e.g., voice 212) from a plurality of sound signals (voice, noise sources, echo). (See 2:50-67, 12:25-29 (device “provide[s] an optimal voice output with minimal microphone background noise and minimal acoustic echo”), 1:49-55, 2:19-21, 3:21-27, 4:14-18 (array detects voice signal, speaker output, and background noise), 6:37-42, claim 18). 
Reuss discloses a “multi-element microphone array 102” (array of sound sensors) Fig. 1, 3:45-46, claim 1. Reuss further discloses a “four microphone beamformer” that “includes a microphone array 202” Reuss’s sensors “receive said sound signal from a plurality of disparate sound sources.” Those received signals comprise the target sound signal (e.g., voice 212) from a target sound source among the disparate sound sources (e.g., X1, X2, 228) and ambient noise signals.
estimating a spatial location of said target sound signal from said received sound signals, by said sound source localization unit; 
As set forth above, Reuss  discloses an SSL unit because Reuss’s beamform voice processors emphasize sounds “from a particular location and de-emphasize sounds from other locations.” (See 5:18-27.) Reuss discloses adaptive beamformers where the “directional sensitivity can be dynamically changed depending on the changing locations or conditions associated with a target source, such as a user voice[.]” (5:39-45) The processor forms a beam “in the direction of the voice.” (5:57-61; Fig. 2, 6:17-42, 6:58-7:9.) Reuss further discloses that determining the DOA can be implemented “as part of the function of the beam form voice processor[.]” (7:24-42.) 
Thus, the portion of Reuss’s beamform voice processor that determines the voice’s DOA is an SSL unit that estimates the target sound signal’s location, and Reuss expressly discloses this limitation. (See Figs. 1-2)
In addition, Reuss’s beamform voice processor necessarily estimates the voice signal’s location to “dynamically change” the beamformer’s directional sensitivity depending on the “changing locations” of the “target source, such as a user voice[.]” (See 5:39- 45.) Reuss’s system necessarily includes an SSL unit for estimating the target sound signal’s location because that is the only way for the beamform voice processor to steer the array’s directivity pattern “to follow a moving talker.” 
In addition, as set forth above Dmochowski renders it obvious. Dmochowski discloses that the “location of a signal source is of much interest” and that there exists a “large and increasing need to locate and track sound sources.” Dmochowski uses the SRP algorithm to determine the DOA and thereby estimate the target sound signal’s location. 
A POSITA would have been motivated to combine Reuss’s and Dmochowski’s teachings and incorporate Dmochowski’s SSL algorithm (SRP) into Reuss’s DSP. It is noted that Reuss and Dmochowski address the same problem—determining the target signal’s DOA. (See Reuss at 7:34-35, 5:39-45, 5:54-65; Dmochowski at 1327.) However, Reuss does not require a specific algorithm for 
Thus, a POSITA would have been motivated to use Dmochowski’s SSL algorithm (SRP) for determining DOA. In addition,  Dmochowski discloses that SRP outperforms other SSL algorithms, particularly in reverberant environments like Reuss’s. (See page 1337).
Dmochowski states that SSL algorithms such as SRP were useful for a “signal-enhancing beamformer” that “must continuously monitor the position of the desired signal source in order to provide the desired directivity[.]” (See page 1327.) 
Thus, a POSITA would have been motivated to use Dmochowski’s SRP method to monitor the target source and steer Reuss’s adaptive beamformer. This combination represents using a known technique (SRP algorithm) to improve a similar system in the same way. The combination also represents using a known element in a known system to yield predictable results (e.g., continuously determining source location for adaptive beamforming). 
performing adaptive beamforming for steering a directivity pattern of said array of said sound sensors in a direction of said spatial location of said target sound signal, by said adaptive beamforming unit, wherein said adaptive beamforming unit enhances said target sound signal and partially suppresses said ambient noise signals;
Reuss discloses at col 5:46-49 (adaptive beamformer “makes it possible to electronically ‘steer’ an array by emphasizing and/or de-emphasizing voice or noise sounds from objects as they move from location to location”), 5:40-62, 6:17-26, 6:53-55.) The beamformer partially suppresses ambient noise signals at least by directing null beams towards noise sources. (See 5:57-61, 6:17-26, 6:58-7:9.)
performing echo cancellation, by said echo cancellation unit, for further enhancing said target sound signal; and
Reuss discloses an “echo controller” that operates like “acoustic echo cancellers” known in the art. See 9:34-39, Fig. 1, Fig. 2 (“to echo control”). The echo controller is “configured in digital signal processor form” to “cancel the echo signal component[.]” (See 9:40-42, 9:53-54, 3:21-26 (invention uses 
suppressing said ambient noise signals, by said noise reduction unit, for further enhancing said target sound signal.
Reuss discloses a “noise reducer” comprising noise reduction algorithms to “enhance the vocal to non-vocal signal quality”. See Fig. 1, 10:51-54; 10:60-11:18 (describing noise reduction techniques, including “spectral subtraction”),  11:27-12:24 (techniques for noise reduction), 4:58-61 (background noise is “suppressed by a noise reduction algorithm”), claims 1, 10-12, 17, 18, Fig 2.)

Regarding claim 30:
The method of claim 26, wherein said noise reduction unit performs noise reduction by using one of a Wiener-filter based noise reduction algorithm, a spectral subtraction noise reduction algorithm, an auditory transform based noise reduction algorithm, and a model based noise reduction algorithm. 
Reuss discloses a “spectral subtraction” noise reduction algorithm. (See col. 11:10- 14, 10:36-11:22).

Regarding claim 32:
The method of claim 26, wherein said microphone array system is implemented in one of hands-free devices, handheld devices, conference phones and video conferencing applications, mobile devices, devices with voice inputs, and wherein said hands-free devices and handheld devices comprise tablet computers and laptop computers. 
Reuss discloses a device for teleconferences and other situations “where hands-free speech acquisition is desired[.]” (See 5:49-54; 4:4-11, claim 8 (“a hands-free communication device”), claim 9 (“a mobile communication device).

Regarding claim 35:
A microphone array system for enhancing a target sound signal from a plurality of sound signals, comprising: 
Reuss discloses a system comprising a microphone array (e.g., 102, 202) for enhancing a target sound signal (e.g., voice 212) from a plurality of sound signals (voice, noise sources, echo). See col. 2, lines 50-67 and col. 12, lines 25-29 (device “provide[s] an optimal voice output with minimal microphone background noise and minimal acoustic echo”).  
an array of sound sensors positioned in a linear, circular, or other configuration, 
Reuss discloses a “multi-element microphone array 102” (array of sound sensors). See Fig. 1 and col. 3, lines 46-47. Reuss further discloses a “four microphone beamformer” that “includes a microphone array 202”  See Fig. 2, col. 5:66-67, and col. 4:34-43 (“Those of ordinary skill in the art will appreciate that the inventive concepts described herein apply equally well to microphone arrays having any number of microphones and array shapes which are different than linear’).
wherein said sound sensors receive said sound signals from a plurality of disparate sound sources, wherein said received sound signals comprise said target sound signal from a target sound source among said disparate sound sources, and ambient noise signals;
Reuss discloses a system comprising a microphone array (e.g., 102, 202) for enhancing a target sound signal (e.g., voice 212) from a plurality of sound signals (voice, noise sources, echo). (See 2:50-67, 12:25-29 (device “provide[s] an optimal voice output with minimal microphone background noise and minimal acoustic echo”), 1:49-55, 2:19-21, 3:21-27, 4:14-18 (array detects voice signal, speaker output, and background noise), 6:37-42, claim 18). 
Reuss discloses a “multi-element microphone array 102” (array of sound sensors) Fig. 1, 3:45-46, claim 1. Reuss further discloses a “four microphone beamformer” that “includes a microphone array 202” Reuss’s sensors “receive said sound signal from a plurality of disparate sound sources.” Those received 
a processor to perform digital signal processing computations, wherein said digital signal processing computations comprise: estimating a spatial location of said target sound signal from said received sound signals, by a sound source localization unit; 
Reuss identifies commercially available DSPs that can implement the required signal processing. See 12:63-67, 12:41-46, 5:9-12, 6:43-49, 9:40-42.
In addition, Reuss  discloses a sound source localization (SSL) unit because Reuss’s beamform voice processors emphasize sounds “from a particular location and de-emphasize sounds from other locations.” (See 5:18-27.) Reuss discloses adaptive beamformers where the “directional sensitivity can be dynamically changed depending on the changing locations or conditions associated with a target source, such as a user voice[.]” (5:39-45) The processor forms a beam “in the direction of the voice.” (5:57-61; Fig. 2, 6:17-42, 6:58-7:9.) Reuss further discloses that determining the DOA can be implemented “as part of the function of the beam form voice processor[.]” (7:24-42.) 
Thus, the portion of Reuss’s beamform voice processor that determines the voice’s DOA is an SSL unit that estimates the target sound signal’s location, and Reuss expressly discloses this limitation. (See Figs. 1-2)
In addition, Reuss’s beamform voice processor necessarily estimates the voice signal’s location to “dynamically change” the beamformer’s directional sensitivity depending on the “changing locations” of the “target source, such as a user voice[.]” (See 5:39- 45.) Reuss’s system necessarily includes an SSL unit for estimating the target sound signal’s location because that is the only way for the beamform voice processor to steer the array’s directivity pattern “to follow a moving talker.” 
In addition, as set forth above Dmochowski renders it obvious. Dmochowski discloses that the “location of a signal source is of much interest” and that there exists a “large and increasing need to locate and track sound sources.” Dmochowski uses the SRP algorithm to determine the DOA and thereby estimate the target sound signal’s location. 

Thus, a POSITA would have been motivated to use Dmochowski’s SSL algorithm (SRP) for determining DOA. In addition,  Dmochowski discloses that SRP outperforms other SSL algorithms, particularly in reverberant environments like Reuss’s. (See page 1337).
Dmochowski states that SSL algorithms such as SRP were useful for a “signal-enhancing beamformer” that “must continuously monitor the position of the desired signal source in order to provide the desired directivity[.]” (See page 1327.) 
Thus, a POSITA would have been motivated to use Dmochowski’s SRP method to monitor the target source and steer Reuss’s adaptive beamformer. This combination represents using a known technique (SRP algorithm) to improve a similar system in the same way. The combination also represents using a known element in a known system to yield predictable results (e.g., continuously determining source location for adaptive beamforming). 
performing adaptive beamforming for steering a directivity pattern of said array of said sound sensors in a direction of said spatial location of said target sound signal, by an adaptive beamforming unit, wherein said adaptive beamforming unit enhances said target sound signal and partially suppresses said ambient noise signals; 
Reuss’s system includes a “beamform voice processor” (108, 208) to “emphasize sounds from a particular location and to deemphasize sounds from other locations.” See 5:18-27, 6:17-43, 5:57-60. The beamform voice processor may be an adaptive beamformer where the “directional sensitivity can be dynamically changed depending on the changing locations or conditions associated with a target source, such as a user voice, and undesired sources, such as acoustic echo or background noise.” (See 5:39-45; 
Reuss discloses at col 5:46-49 (adaptive beamformer “makes it possible to electronically ‘steer’ an array by emphasizing and/or de-emphasizing voice or noise sounds from objects as they move from location to location”), 5:40-62, 6:17-26, 6:53-55.) The beamformer partially suppresses ambient noise signals at least by directing null beams towards noise sources. (See 5:57-61, 6:17-26, 6:58-7:9.)
performing echo cancellation, by an echo cancellation unit, for further enhancing said target sound signal; and 
Reuss discloses an “echo controller” that operates like “acoustic echo cancellers” known in the art. See 9:34-39, Fig. 1, Fig. 2 (“to echo control”). The echo controller is “configured in digital signal processor form” to “cancel the echo signal component[.]” (See 9:40-42, 9:53-54, 3:21-26 (invention uses “echo cancellation techniques”), 4:56-58, 7:2-3 (“Additional acoustic echo control is implemented … by the echo canceller.”).) The output is an “echo controlled voice signal 113 with reduced echo[.]” (See 9:41-49; id., 9:50-64, 9:65-10:20 (adaptive filters for echo cancellation), 10:36-38, claims 1, 12, 18.)
suppressing said ambient noise signals, by a noise reduction unit, for further enhancing said target sound signal.
Reuss discloses a “noise reducer” comprising noise reduction algorithms to “enhance the vocal to non-vocal signal quality”. See Fig. 1, 10:51-54; 10:60-11:18 (describing noise reduction techniques, including “spectral subtraction”),  11:27-12:24 (techniques for noise reduction), 4:58-61 (background noise is “suppressed by a noise reduction algorithm”), claims 1, 10-12, 17, 18, Fig 2.)

Regarding claim 39:
The system of claim 35, wherein said noise reduction unit is one of a Wiener-filter based noise reduction unit, a spectral subtraction noise reduction unit, an auditory transform based noise reduction unit, and a model based noise reduction unit. 
Reuss discloses a “spectral subtraction” noise reduction algorithm. (See col. 11:10- 14, 10:36-11:22).

Regarding claim 40:
The method of claim 36, wherein said steering of said directivity pattern of said array of said sound sensors in said direction of said spatial location of said target sound signal, by said fixed beamformer, is pre-designed based on number of said sound sensors in said array of sound sensors. 
	See col. 4, lines 29-43 of Reuss which discloses that based on the number of sound sensors (i.e. number of microphones), additional A/D converters plus processing capacity to perform the beam forming functions on the larger array is needed. Thus, the number of sound sensors affects the design of the beamformer. 

Regarding claim 41:
The system of claim 35, wherein said microphone array system is implemented in one of hands-free devices, handheld devices, conference phones and video conferencing applications, mobile devices, devices with voice inputs, and wherein said hands-free devices and handheld devices comprise tablet computers and laptop computers. 
Reuss discloses a device for teleconferences and other situations “where hands-free speech acquisition is desired[.]” (See 5:49-54; 4:4-11, claim 8 (“a hands-free communication device”), claim 9 (“a mobile communication device).

Regarding claim 44:
A microphone array system for enhancing a target sound signal from a plurality of sound signals, comprising: 
Reuss discloses a system comprising a microphone array (e.g., 102, 202) for enhancing a target sound signal (e.g., voice 212) from a plurality of sound signals (voice, noise sources, echo). See col. 2, lines 50-67 and col. 12, lines 25-29 (device “provide[s] an optimal voice output with minimal microphone background noise and minimal acoustic echo”).  
an array of sound sensors, wherein said sound sensors receive said sound signals from a plurality of disparate sound sources, wherein said received sound signals comprise said target sound signal from a target sound source among said disparate sound sources, and ambient noise signals;
Reuss discloses a system comprising a microphone array (e.g., 102, 202) for enhancing a target sound signal (e.g., voice 212) from a plurality of sound signals (voice, noise sources, echo). (See 2:50-67, 12:25-29 (device “provide[s] an optimal voice output with minimal microphone background noise and minimal acoustic echo”), 1:49-55, 2:19-21, 3:21-27, 4:14-18 (array detects voice signal, speaker output, and background noise), 6:37-42, claim 18). 
Reuss discloses a “multi-element microphone array 102” (array of sound sensors) Fig. 1, 3:45-46, claim 1. Reuss further discloses a “four microphone beamformer” that “includes a microphone array 202” Reuss’s sensors “receive said sound signal from a plurality of disparate sound sources.” Those received signals comprise the target sound signal (e.g., voice 212) from a target sound source among the disparate sound sources (e.g., X1, X2, 228) and ambient noise signals.
a beamforming unit that enhances said target sound signal and partially suppresses said ambient noise signals, wherein said beam forming unit performs sound source location by determining and tracking a directivity pattern of said array of said sound sensors in a direction of spatial location of said target sound signal;

With respect to said beam forming unit performs sound source location, the Examiner notes Reuss discloses performing sound source location because Reuss’s beamform voice processors emphasize sounds “from a particular location and to deemphasize sounds from other locations.” See col. 5:18-27. Reuss discloses adaptive beamformers where the “directional sensitivity can be dynamically changed depending on the changing locations or conditions associated with a target source, such as a user voice[.]” See 5:39-45
The processor forms a beam “in the direction of the voice.” See 5:57-61; Fig. 2, 6:17-42, 6:58-7:9.) Reuss further discloses that determining the DOA can be implemented “as part of the function of the beam form voice processor[.]” (See 7:24-42.) 
The Examiner notes that if it is considered that Reuss does not disclose sound source location, Dmochowski renders it obvious. Dmochowski discloses that the “location of a signal source is of much interest” and that there exists a “large and increasing need to locate and track sound sources.” (See pg. 1327 – I. Introduction) Dmochowski uses the SRP algorithm to determine the DOA and thereby estimate the target sound signal’s location. (See page 1330) 

The Examiner notes that Reuss and Dmochowski address the same problem—determining the target signal’s DOA. (See Reuss at 7:34-35, 5:39-45, 5:54-65; Dmochowski at page 1327.) However, Reuss does not require a specific algorithm for determining the DOA. (6:43-50 (beamformer uses “any one of several common DSP algorithms”).) 
Thus, a POSITA would have been motivated to use Dmochowski’s SSL algorithm (SRP) for determining DOA. Dmochowski discloses that SRP outperforms other SSL algorithms, particularly in reverberant environments like Reuss’s. (See page 1337). Dmochowski states that SSL algorithms such as SRP were useful for a “signal-enhancing beamformer” that “must continuously monitor the position of the desired signal source in order to provide the desired directivity[.]” (See page 1327.) 
Thus, a POSITA would have been motivated to use Dmochowski’s SRP method to monitor the target source and steer Reuss’s adaptive beamformer. This combination represents using a known technique (SRP algorithm) to improve a similar system in the same way. The combination also represents using a known element in a known system to yield predictable results (e.g., continuously determining source location for adaptive beamforming). 
an echo cancellation unit that performs echo cancellation and further enhances said target sound signal; and 
Reuss discloses an “echo controller” that operates like “acoustic echo cancellers” known in the art. See 9:34-39, Fig. 1, Fig. 2 (“to echo control”). The echo controller is “configured in digital signal processor form” to “cancel the echo signal component[.]” (See 9:40-42, 9:53-54, 3:21-26 (invention uses “echo cancellation techniques”), 4:56-58, 7:2-3 (“Additional acoustic echo control is implemented … by the echo canceller.”).) The output is an “echo controlled voice signal 113 with reduced echo[.]” (See 9:41-49; id., 9:50-64, 9:65-10:20 (adaptive filters for echo cancellation), 10:36-38, claims 1, 12, 18.)
a noise reduction unit that suppresses said ambient noise signals and further enhances said target sound signal. 


Regarding claim 45:
The system of claim 44, wherein said microphone array system is implemented in one of hands-free devices, handheld devices, conference phones, conference microphones, applications with voice input, mobile devices, and devices with voice inputs, and wherein said hands-free devices and handheld devices comprise tablet computers and laptop computers,
Reuss discloses a device for teleconferences and other situations “where hands-free speech acquisition is desired[.]” (See 5:49-54; 4:4-11, claim 8 (“a hands-free communication device”), claim 9 (“a mobile communication device).
 wherein said array of said sound sensors is one of a linear array of said sound sensors, a circular array of said sound sensors, and other types of array of said sound sensors, 
Reuss discloses a “multi-element microphone array 102” (array of sound sensors). See Fig. 1 and col. 3, lines 46-47. Reuss further discloses a “four microphone beamformer” that “includes a microphone array 202”  See Fig. 2, col. 5:66-67, and col. 4:34-43 (“Those of ordinary skill in the art will appreciate that the inventive concepts described herein apply equally well to microphone arrays having any number of microphones and array shapes which are different than linear’).
wherein said system is one of an independent system or a sub-system in an application or devices, and 
Reuss discloses in col. 3, lines 38-60 of an apparatus 100. Included within the system are various components including a speaker. As disclosed in col. 4, lines 4-11, the speaker is park of headsets, handsfree devices, handsets, or other telephone device. 
wherein said system is implemented in one of hardware, software, or combination of said hardware and said software. 
As shown in col. 3, lines 38-60 and figure 1, the system is implement with hardware. In addition, in col. 3, lines 21-26, Reuss discloses of using various algorithms. See also col. 6, lines 43-57.

Regarding claim 46:
A microphone array system for enhancing a target sound signal from a plurality of sound signals, comprising:
Reuss discloses a system comprising a microphone array (e.g., 102, 202) for enhancing a target sound signal (e.g., voice 212) from a plurality of sound signals (voice, noise sources, echo). See col. 2, lines 50-67 and col. 12, lines 25-29 (device “provide[s] an optimal voice output with minimal microphone background noise and minimal acoustic echo”).  
an array of sound sensors, wherein said sound sensors receive said sound signals from a plurality of disparate sound sources, wherein said received sound signals comprise said target sound signal from a target sound source among said disparate sound sources, and ambient noise signals;
Reuss discloses a system comprising a microphone array (e.g., 102, 202) for enhancing a target sound signal (e.g., voice 212) from a plurality of sound signals (voice, noise sources, echo). (See 2:50-67, 12:25-29 (device “provide[s] an optimal voice output with minimal microphone background noise and minimal acoustic echo”), 1:49-55, 2:19-21, 3:21-27, 4:14-18 (array detects voice signal, speaker output, and background noise), 6:37-42, claim 18). 
Reuss discloses a “multi-element microphone array 102” (array of sound sensors) Fig. 1, 3:45-46, claim 1. Reuss further discloses a “four microphone beamformer” that “includes a microphone array 202” Reuss’s sensors “receive said sound signal from a plurality of disparate sound sources.” Those received signals comprise the target sound signal (e.g., voice 212) from a target sound source among the disparate sound sources (e.g., X1, X2, 228) and ambient noise signals.
a beamforming unit that enhances said target sound signal and partially suppresses said ambient noise signals, wherein said beam forming unit performs sound source location by determining and tracking a directivity pattern of said array of said sound sensors in a direction of spatial location of said target sound signal; and
Reuss’s system includes a “beamform voice processor” (108, 208) to “emphasize sounds from a particular location and to deemphasize sounds from other locations.” See 5:18-27, 6:17-43, 5:57-60. The beamform voice processor may be an adaptive beamformer where the “directional sensitivity can be dynamically changed depending on the changing locations or conditions associated with a target source, such as a user voice, and undesired sources, such as acoustic echo or background noise.” (See 5:39-45; 6:19-21 (“beams are formed using … adaptive beamforming techniques”).) This beamforming “makes it possible to electronically ‘steer’ an array by emphasizing and/or de-emphasizing voice or noise sounds from objects as they move from location to location.” See 5:46-49; 5:49-54 (beamform voice processor can “pick up speech in situations such as teleconferences, where hands-free speech acquisition is desired, where there are multiple talkers or where the talkers are moving”), 5:54-57 (through “use of beamforming and other such techniques, the array’s directivity pattern can be updated rapidly to follow a moving talker”).
With respect to said beam forming unit performs sound source location, the Examiner notes Reuss discloses performing sound source location because Reuss’s beamform voice processors emphasize sounds “from a particular location and to deemphasize sounds from other locations.” See col. 5:18-27. Reuss discloses adaptive beamformers where the “directional sensitivity can be dynamically changed depending on the changing locations or conditions associated with a target source, such as a user voice[.]” See 5:39-45
The processor forms a beam “in the direction of the voice.” See 5:57-61; Fig. 2, 6:17-42, 6:58-7:9.) Reuss further discloses that determining the DOA can be implemented “as part of the function of the beam form voice processor[.]” (See 7:24-42.) 

A POSITA would have been motivated to combine Reuss’s and Dmochowski’s teachings, and incorporate Dmochowski’s SSL algorithm (SRP) into Reuss’s DSP. 
The Examiner notes that Reuss and Dmochowski address the same problem—determining the target signal’s DOA. (See Reuss at 7:34-35, 5:39-45, 5:54-65; Dmochowski at page 1327.) However, Reuss does not require a specific algorithm for determining the DOA. (6:43-50 (beamformer uses “any one of several common DSP algorithms”).) 
Thus, a POSITA would have been motivated to use Dmochowski’s SSL algorithm (SRP) for determining DOA. Dmochowski discloses that SRP outperforms other SSL algorithms, particularly in reverberant environments like Reuss’s. (See page 1337). Dmochowski states that SSL algorithms such as SRP were useful for a “signal-enhancing beamformer” that “must continuously monitor the position of the desired signal source in order to provide the desired directivity[.]” (See page 1327.) 
Thus, a POSITA would have been motivated to use Dmochowski’s SRP method to monitor the target source and steer Reuss’s adaptive beamformer. This combination represents using a known technique (SRP algorithm) to improve a similar system in the same way. The combination also represents using a known element in a known system to yield predictable results (e.g., continuously determining source location for adaptive beamforming). 
a noise reduction unit that suppresses said ambient noise signals and further
enhances said target sound signal. 
Reuss discloses a “noise reducer” comprising noise reduction algorithms to “enhance the vocal to non-vocal signal quality”. See Fig. 1, 10:51-54; 10:60-11:18 (describing noise reduction techniques, 

Regarding claim 47:
The system of claim 46, wherein said microphone array system is implemented in one of hands-free devices, handheld devices, conference phones, conference microphones, applications with voice input, mobile devices, and devices with voice inputs, and wherein said hands-free devices and handheld devices comprise tablet computers and laptop computers,
Reuss discloses a device for teleconferences and other situations “where hands-free speech acquisition is desired[.]” (See 5:49-54; 4:4-11, claim 8 (“a hands-free communication device”), claim 9 (“a mobile communication device).
 wherein said array of said sound sensors is one of a linear array of said sound sensors, a circular array of said sound sensors, and other types of array of said sound sensors, 
Reuss discloses a “multi-element microphone array 102” (array of sound sensors). See Fig. 1 and col. 3, lines 46-47. Reuss further discloses a “four microphone beamformer” that “includes a microphone array 202”  See Fig. 2, col. 5:66-67, and col. 4:34-43 (“Those of ordinary skill in the art will appreciate that the inventive concepts described herein apply equally well to microphone arrays having any number of microphones and array shapes which are different than linear’).
wherein said system is one of an independent system or a sub-system in an application or devices, and 
Reuss discloses in col. 3, lines 38-60 of an apparatus 100. Included within the system are various components including a speaker. As disclosed in col. 4, lines 4-11, the speaker is park of headsets, handsfree devices, handsets, or other telephone device. 
wherein said system is implemented in one of hardware, software, or combination of said hardware and said software.
.

Claims 27, 28, 31, 33, 34, 36, 37, 42, and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reuss in view of Dmochowski  and further in view of Brandstein, Microphone Arrays: Signal Processing Techniques and Applications, (hereinafter Brandstein).
Regarding claim 27:  
The method of claim 26, wherein said adaptive beamforming comprises: providing a fixed beamformer, a blocking matrix, and an adaptive filter in said adaptive beamforming unit; 
Reuss in view of Dmochowski do not specifically discloses wherein the adaptive beamforming comprises a fixed beamformer, a blocking matrix, and an adaptive filter in said adaptive beamforming unit. 
Nonetheless, Brandstein describes an adaptive beamformer, the Griffiths-Jim beamformer (GJBF) (See page 88 – Section 5.2), which comprises a fixed beamformer, blocking matrix (“BM”), and multiple input canceller (“MC”) comprising adaptive filters (See Fig. 5.1., 87-89; id., Fig. 5.8, 97-99)
steering said directivity pattern of said array of said sound sensors in said direction of said spatial location of said target sound signal, by said fixed beamformer, for enhancing said target sound signal, when said target sound source is in motion; 
Brandstein discloses the fixed beamformer “is designed to form a beam in the look direction so that the target signal is passed and all other signals are attenuated.” (See page 88.) Brandstein further discloses that the “look direction is steered to the continuously estimated DOA[.]” (See page 91)
feeding said ambient noise signals to said adaptive filter by blocking said target sound signal received from said target sound source, by said blocking matrix; and 
Brandstein’s “MC is composed of multiple adaptive filters each of which is driven by a BM output[.]” (See page 88.) The BM “forms a null in the look direction so that the target signal is suppressed and all other signals are passed through.”. Accordingly, the BM blocks the target signal and feeds the 
adaptively filtering and cancelling said ambient noise signals, by said adaptive filter, in response to voice activity detection, wherein said voice activity detection comprises detecting one of presence and absence of said target sound signal in said sound signals received from said disparate sound sources.
Brandstein discloses that the adaptive filters subtract the ambient noise signals, fed by the BM, from the enhanced target signal. (See pages 88-89.) As a result, “undesirable signals such as ambient noise … are suppressed.” (See page 89.) Brandstein further discloses an “adaptation mode control (AMC)” for controlling the adaptive filters in response to voice activity detection. (See pages 91, 97.) The AMC “discriminate[s] active and inactive periods of the target” based “on an estimate of the SIR [Signal-to-Interference Ratio].” (See pages 97, 99.) Brandstein adapts the filters “only when the target signal is absent” to add robustness to the adaptive beamforming. See page 97.
A POSITA would have been motivated to combine Brandstein’s adaptive beamformer, the GJBF, with Reuss. As set forth above, Reuss discloses an adaptive beamformer. Reuss specifically states that the beams are “formed using conventional or adaptive beamforming techniques well known to those of ordinary skill in the art.” (See Reuss at 6:19-21, 6:29-31; id., 6:43-49.) The GJBF was one such known adaptive beamformer, and Brandstein was a publication known to those of ordinary skill. 
Thus, Reuss suggests the combination. As set forth above, Reuss’s adaptive beamformer adaptively steers its directivity pattern towards a moving speaker using DOA estimates. Brandstein explains that beamforming algorithms that depend on a target DOA, such as Reuss’s, can be hindered by “steering vector errors caused by … array imperfections[.]” (See pages 88-89.) Brandstein teaches that the GJBF with adaptation control—also called “GJBF-CNA” (See page 99)—can ameliorate such steering vector errors. (See pages 90-91.) Brandstein further teaches that the GJBF-CNA is particularly “effective in a real environment.” (See pages 106, 104.)

Regarding claim 28:
The method of claim 27, wherein said fixed beamformer performs fixed beamforming by one of filtering and summing output sound signals from said sound sensors, and delaying and summing output sound signals from said sound sensors. 
Brandstein’s fixed beamformer includes Fixed Filters that filter the sounds signals and a summation unit that sums the signals (See page 89, Fig. 5.1; page 98, Fig. 5.8.) 
As set forth above, it would have been obvious to a person of ordinary skill in the art to use Brandstein’s GJBF-CAN in the device of Reuss. 

Regarding claim 31:
The method of claim 27, wherein said steering of said directivity pattern of said array of said sound sensors in said direction of said spatial location of said target sound signal, by said fixed beamformer, is pre-designed based on number of said sound sensors in said array of sound sensors. 
	See col. 4, lines 29-43 of Reuss which discloses that based on the number of sound sensors (i.e. number of microphones), additional A/D converters plus processing capacity to perform the beam forming functions on the larger array is needed. Thus, the number of sound sensors affects the design of the beamformer. 

Regarding claim 33:
The method of claim 26, wherein said estimating said spatial location of said target sound signal from said received sound signals, by said sound source localization unit, comprises using a steered response power-phase transform (SRP- PHAT) and correlation, wherein said sound source localization unit combines a time difference of arrival (TDOA) method and a steered response power (SRP) method for said estimation of said spatial location of said target sound signal from said received sound signals. 
Reuss discloses an SSL unit as set forth above because Reuss’s beamform voice processors emphasize sounds “from a particular location and de-emphasize sounds from other locations.” (See 5:18-27.) Reuss discloses adaptive beamformers where the “directional sensitivity can be dynamically changed depending on the changing locations or conditions associated with a target source, such as a user voice[.]” (See 5:39-45) The processor forms a beam “in the direction of the voice.” (See 5:57-61; Fig. 2, 6:17-42, 6:58-7:9.) 
Reuss further discloses that determining the DOA can be implemented “as part of the function of the beam form voice processor[.]” (See 7:24-42.) Thus, the portion of Reuss’s beamform voice processor that determines the voice’s DOA is an SSL unit that estimates the target sound signal’s location, and Reuss expressly discloses this limitation. (See Figs. 1-2; Brandstein discloses SRP-PHAT and its benefits. (See 170-172; 171 (SRP-PHAT “combine[s] the advantages” of known methods).) 
As set forth above, it would have been obvious to modify the SSL unit of the Reuss and Dmochowski combination to use SRP-PHAT. Brandstein states that SRP-PHAT “perform[s] in a manner similar to the standard SRP-based approaches” but with better results. (See page 171.) SRP-PHAT provides “more precise location estimates[.]” (See pages 170-172; 157 (it is “significantly more robust” than “the traditional localization techniques”), pages 164.) Brandstein presents a study (See  pages 172-178) and concludes that SRP-PHAT “consistently outperforms” SRP (See page 176) and has “performance advantages” (See page 177). 

Reuss, Dmochowski and Brandstein all disclose steering an adaptive beamformer toward a sound signal’s DOA. Brandstein identifies SRP-PHAT as one of a small number of known SSL algorithms. 
Thus, a POSITA would have found it obvious to try each one. The combination represents nothing more than using a known technique (SRP-PHAT) to improve a similar device in the same way (determining source location). The combination also reflects applying a known technique to a device ready for improvement to yield predictable results (DOA estimation). 
A POSITA would have reasonably expected success in integrating SRP-PHAT into Reuss’s system given Brandstein’s comprehensive discussion of SRP-PHAT. Brandstein describes SRP-PHAT in detail (See pages 172-178) and provides the information a POSITA would have needed to implement SRP-PHAT. 

Regarding claim 34:
The method of claim 33, wherein for a direction i (0 ≤ I ≤ 360 ) and 1 ≤ t ≤ (ALL PAIR), a correlation value corr(Dit) between a tth pair of the sound sensors corresponding to a delay Dit is calculated by a formula: 

    PNG
    media_image1.png
    63
    211
    media_image1.png
    Greyscale

On page 1330, Dmochowski states (“This paper relates broadband spatial spectral estimators in terms of the parameterized spatial correlation matrix  
    PNG
    media_image2.png
    32
    101
    media_image2.png
    Greyscale
where f is some estimation function, ϕ is the steered azimuth angel, and S(ϕ) is the estimate of the broadband spatial spectrum at azimuth angle ϕ.   Dmochowski further provides the following steered beamformer spectral estimate 

    PNG
    media_image3.png
    70
    344
    media_image3.png
    Greyscale

 and wherein said spatial location of said target sound signal is calculated by a formula:

    PNG
    media_image4.png
    45
    154
    media_image4.png
    Greyscale

As explained in page 1330, Dmochowski discloses the DOA estimate is given by:

    PNG
    media_image5.png
    48
    65
    media_image5.png
    Greyscale
	
    PNG
    media_image6.png
    33
    142
    media_image6.png
    Greyscale

As set forth above 	represents the correlation value. See also page 1328 which discloses that by using a circular array, spatial discrimination over the entire 360 degree azimuth range is provided. 
As set forth above, a POSITA would have been motivated to combine Reuss’s and Dmochowski’s teachings and incorporate Dmochowski’s SSL algorithm (SRP) into Reuss’s DSP. It is noted that Reuss and Dmochowski address the same problem—determining the target signal’s DOA. (See Reuss at 7:34-35, 5:39-45, 5:54-65; Dmochowski at 1327.) However, Reuss does not require a specific algorithm for determining the DOA. (Reuss at 6:43-50 (beamformer uses “any one of several common DSP algorithms”).) 
Thus, a POSITA would have been motivated to use Dmochowski’s SSL algorithm (SRP) for determining DOA including its disclosed algorithms. In addition,  Dmochowski discloses that SRP outperforms other SSL algorithms, particularly in reverberant environments like Reuss’s. (See page 1337).

Regarding claim 36:
The system of claim 35, wherein said adaptive beamforming comprises: providing a fixed beamformer, a blocking matrix, and an adaptive filter in said adaptive beamforming unit; 
 Dmochowski do not specifically discloses wherein the adaptive beamforming comprises a fixed beamformer, a blocking matrix, and an adaptive filter in said adaptive beamforming unit. 
Nonetheless, Brandstein describes an adaptive beamformer, the Griffiths-Jim beamformer (GJBF) (See page 88 – Section 5.2), which comprises a fixed beamformer, blocking matrix (“BM”), and multiple input canceller (“MC”) comprising adaptive filters (See Fig. 5.1., 87-89; id., Fig. 5.8, 97-99)
steering said directivity pattern of said array of said sound sensors in said direction of said spatial location of said target sound signal, by said fixed beamformer, for enhancing said target sound signal, when said target sound source is in motion; 
Brandstein discloses the fixed beamformer “is designed to form a beam in the look direction so that the target signal is passed and all other signals are attenuated.” (See page 88.) Brandstein further discloses that the “look direction is steered to the continuously estimated DOA[.]” (See page 91)
feeding said ambient noise signals to said adaptive filter by blocking said target sound signal received from said target sound source, by said blocking matrix; and
Brandstein’s “MC is composed of multiple adaptive filters each of which is driven by a BM output[.]” (See page 88.) The BM “forms a null in the look direction so that the target signal is suppressed and all other signals are passed through.”. Accordingly, the BM blocks the target signal and feeds the ambient noise signals to the adaptive filters. ((BM’s function “is to block the target signal”), See pages 97-99.
adaptively filtering and cancelling said ambient noise signals, by said adaptive filter, in response to voice activity detection, wherein said voice activity detection comprises detecting one of presence and absence of said target sound signal in said sound signals received from said disparate sound sources.
Brandstein discloses that the adaptive filters subtract the ambient noise signals, fed by the BM, from the enhanced target signal. (See pages 88-89.) As a result, “undesirable signals such as ambient noise … are suppressed.” (See page 89.) Brandstein further discloses an “adaptation mode control 
A POSITA would have been motivated to combine Brandstein’s adaptive beamformer, the GJBF, with Reuss. As set forth above, Reuss discloses an adaptive beamformer. Reuss specifically states that the beams are “formed using conventional or adaptive beamforming techniques well known to those of ordinary skill in the art.” (See Reuss at 6:19-21, 6:29-31; id., 6:43-49.) The GJBF was one such known adaptive beamformer, and Brandstein was a publication known to those of ordinary skill. 
Thus, Reuss suggests the combination. As set forth above, Reuss’s adaptive beamformer adaptively steers its directivity pattern towards a moving speaker using DOA estimates. Brandstein explains that beamforming algorithms that depend on a target DOA, such as Reuss’s, can be hindered by “steering vector errors caused by … array imperfections[.]” (See pages 88-89.) Brandstein teaches that the GJBF with adaptation control—also called “GJBF-CNA” (See page 99)—can ameliorate such steering vector errors. (See pages 90-91.) Brandstein further teaches that the GJBF-CNA is particularly “effective in a real environment.” (See pages 106, 104.)
 Accordingly, a POSITA would have been motivated to implement Brandstein’s GJBF in Reuss’s adaptive beamformer to improve performance. In addition, Brandstein implements the GJBF-CNA in a “real-time DSP system” (See pages 104-05) and discloses integrating it with a microphone array, noise canceler, and echo canceller (See page 106). Thus, using the GJBF-CNA in the DSP in Reuss’s integrated system would have been combining prior art elements according to known methods to yield predictable results. 
Regarding claim 37:
The system of claim 36, wherein said fixed beamformer performs fixed beamforming by one of filtering and summing output sound signals from said sound sensors, and delaying and summing output sound signals from said sound sensors. 

As set forth above, it would have been obvious to a person of ordinary skill in the art to use Brandstein’s GJBF-CAN in the device of Reuss. 

Regarding claim 42:
The system of claim 35, wherein said estimating said spatial location of said target sound signal from said received sound signals, by said sound source localization unit, comprises using a steered response power-phase transform (SRP- PHAT) and correlation, wherein said sound source localization unit combines a time difference of arrival (TDOA) method and a steered response power (SRP) method for said estimation of said spatial location of said target sound signal from said received sound signals. 
Reuss discloses an SSL unit as set forth above because Reuss’s beamform voice processors emphasize sounds “from a particular location and de-emphasize sounds from other locations.” (See 5:18-27.) Reuss discloses adaptive beamformers where the “directional sensitivity can be dynamically changed depending on the changing locations or conditions associated with a target source, such as a user voice[.]” (See 5:39-45) The processor forms a beam “in the direction of the voice.” (See 5:57-61; Fig. 2, 6:17-42, 6:58-7:9.) 
Reuss further discloses that determining the DOA can be implemented “as part of the function of the beam form voice processor[.]” (See 7:24-42.) Thus, the portion of Reuss’s beamform voice processor that determines the voice’s DOA is an SSL unit that estimates the target sound signal’s location, and Reuss expressly discloses this limitation. (See Figs. 1-2; Brandstein discloses SRP-PHAT and its benefits. (See 170-172; 171 (SRP-PHAT “combine[s] the advantages” of known methods).) 
As set forth above, it would have been obvious to modify the SSL unit of the Reuss and Dmochowski combination to use SRP-PHAT. Brandstein states that SRP-PHAT “perform[s] in a manner similar to the standard SRP-based approaches” but with better results. (See page 171.) SRP-PHAT 
Brandstein (See page 162) explains SRP-PHAT is well-suited for the reverberant environment in which Reuss’s system operates. (Reuss 7:3-11; Brandstein page 172 (SRP-PHAT has “decreased sensitivity to noise and reverberations”).) Thus, using SRP-PHAT would improve performance. 
Reuss, Dmochowski and Brandstein all disclose steering an adaptive beamformer toward a sound signal’s DOA. Brandstein identifies SRP-PHAT as one of a small number of known SSL algorithms. 
Thus, a POSITA would have found it obvious to try each one. The combination represents nothing more than using a known technique (SRP-PHAT) to improve a similar device in the same way (determining source location). The combination also reflects applying a known technique to a device ready for improvement to yield predictable results (DOA estimation). 
A POSITA would have reasonably expected success in integrating SRP-PHAT into Reuss’s system given Brandstein’s comprehensive discussion of SRP-PHAT. Brandstein describes SRP-PHAT in detail (See pages 172-178) and provides the information a POSITA would have needed to implement SRP-PHAT. 

Regarding Claim 43:
The system of claim 42, , wherein for a direction i (0 ≤ I ≤ 360 ) and 1 ≤ t ≤ (ALL PAIR), a correlation value corr(Dit) between a tth pair of the sound sensors corresponding to a delay Dit is calculated by a formula: 

    PNG
    media_image1.png
    63
    211
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    32
    101
    media_image2.png
    Greyscale
where f is some estimation function, ϕ is the steered azimuth angel, and S(ϕ) is the estimate of the broadband spatial spectrum at azimuth angle ϕ.   Dmochowski further provides the following steered beamformer spectral estimate 

    PNG
    media_image3.png
    70
    344
    media_image3.png
    Greyscale

 and wherein said spatial location of said target sound signal is calculated by a formula:

    PNG
    media_image4.png
    45
    154
    media_image4.png
    Greyscale

As explained in page 1330, Dmochowski discloses the DOA estimate is given by:

    PNG
    media_image5.png
    48
    65
    media_image5.png
    Greyscale
	
    PNG
    media_image6.png
    33
    142
    media_image6.png
    Greyscale

As set forth above 	represents the correlation value. See also page 1328 which discloses that by using a circular array, spatial discrimination over the entire 360 degree azimuth range is provided. 
As set forth above, a POSITA would have been motivated to combine Reuss’s and Dmochowski’s teachings and incorporate Dmochowski’s SSL algorithm (SRP) into Reuss’s DSP. It is noted that Reuss and Dmochowski address the same problem—determining the target signal’s DOA. (See Reuss at 7:34-35, 5:39-45, 5:54-65; Dmochowski at 1327.) However, Reuss does not require a specific algorithm for determining the DOA. (Reuss at 6:43-50 (beamformer uses “any one of several common DSP algorithms”).) 
Thus, a POSITA would have been motivated to use Dmochowski’s SSL algorithm (SRP) for determining DOA including its disclosed algorithms. In addition,  Dmochowski discloses that SRP outperforms other SSL algorithms, particularly in reverberant environments like Reuss’s. (See page 1337).
Claims 29 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reuss in view of Dmochowski  and further in view of Brandstein and further in view of Abutalebi et al. US Patent Pub. 20040071284.
Regarding claim 29: 
The method of claim 27, wherein said adaptive filtering comprises one of full-band adaptive filtering or sub-band adaptive filtering, wherein said sub-band adaptive filtering comprises: providing an analysis filter bank, an adaptive filter matrix, and a synthesis filter bank in said adaptive filter; 
Reuss as set forth above, does not specifically disclose the adaptive filter comprises one of full band adapting filtering or sub-band adaptive filtering. 
Nonetheless, Abutalebi’s system comprises an analysis filterbank, subband processing blocks (214i), and a synthesis filterbank (See Fig. 20, [0108];  [0037], Fig. 11, [0080], Fig. 17, [0101], claim 12 (claiming “analysis filterbank,” “adaptive filter module,” and “synthesis filterbank”). 
Each “subband processing block” can implement an adaptive processing block (“APB”) (See [0108]) which includes an “adaptive filter” for each sub-band ([0082], Fig. 12; [0042], [0048], [0050]) 
The Examiner notes that a POSITA would have understood that the individual adaptive filters for each sub-band together form an adaptive filter matrix. 
splitting said enhanced target sound signal from said fixed beamformer and said ambient noise signals from said blocking matrix into a plurality of frequency sub- bands, by said analysis filter bank; 
Abutalebi’s analysis filterbank receives a “primary signal” d(n) that represents “a digital signal corresponding to a speaker” and a “reference signal” x(n) that represents a “digital signal corresponding to the interfering noise.” See [0054], [0108].) The “primary signal” and the “reference signal” are provided to analysis filterbanks 16, 18 (See [0108]), which “convert their input signals into a plurality of oversampled subband signals.” (See [0040], [0108]; [0036]-[0037], [0039], [0041], [0050]. 

In addition, Brandstein discloses a fixed beamformer for providing the enhanced target sound signal and a blocking matrix for providing the ambient noise signals as set forth above. 
Accordingly, Abutalebi in combination with Brandstein discloses an analysis filter bank that splits the enhanced target sound signal and ambient noise signals (from Brandstein’s fixed beamformer and blocking matrix, respectively) into sub-bands.
adaptively filtering said ambient noise signals in each of said frequency sub- bands, by said adaptive filter matrix, in response to said detection of one of said presence and said absence of said target sound signal in said sound signals received from said disparate sound sources; and 
The sub-band processing blocks of Figure 20 process the reference noise signals with APBs. (See [0108].) The APBs can include a “Double-Talk Detector (DTD) 140A to control the adaptation process of the adaptive filter.” ( [0082], Fig. 12.) The DTD determines when a user is talking using “voice-activity detectors.” 
Abutalebi discloses that “quick adaptation of the adaptive filter” occurs when the DTD detects single-talk, i.e., when only one of the near-end and far-end users is talking. 
Accordingly, the APB adaptively filters the reference noise signals in response to detection of the presence or absence of the target sound signal (near-end user). 
synthesizing a full-band sound signal using said frequency sub-bands of said enhanced target sound signal, by said synthesis filter bank. 
Abutalebi discloses that “[t]he outputs of the subband processing block 214i … are combined by the WOLA synthesis filterbank 132.” (See [0109], Fig. 20; [0037].) The resulting synthesis output is a signal “in which the effect of the undesired signal has been cancelled.” ( claim 12, [0011].) 
Accordingly, the synthesis filterbank synthesizes a full-band sound signal using the frequency subbands.

Abutalebi describes the shortcomings of full-band processing and concludes that subband adaptive filter systems “greatly reduce[] the update rate and the length of the adaptive filters resulting in much lower computational complexity.” (See paragraph [0005].) 
Thus, a POSITA would have been motivated to apply sub-band processing to Brandstein’s adaptive filters to simplify the computational complexity. The substitution of sub-band processing for full-band processing also would have been the simple substitution of one known element for another to obtain predictable results. A POSITA would have had a reasonable expectation of success in combining Abutalebi and Brandstein. The inputs to Abutalebi’s sub-band adaptive filter system include: (1) a “primary signal” d(n), which represents “a digital signal corresponding to a speaker,” and (2) a “reference signal” x(n), which represents a “digital signal corresponding to the interfering noise.” (See paragraph [0054].) Brandstein’s adaptive beamformer generates these same signals. (See page 88) 
Moreover, both references teach that the adaptive filters are controlled based on voice activity detection. (See Brandstein at pages 91, 97; Abutalebi at paragraph [0082].) Accordingly, the integration of Abutalebi’s sub-band adaptive filters into Brandstein’s system would have involved applying a well-known processing technique (sub-band processing) to a known device (GJBF) ready for improvement to yield predictable results. 
Thus, a POSITA would have expected success in combining the subband adaptive filters into Brandstein and Reuss’s system. A POSITA would have found it obvious to implement Brandstein’s adaptive beamformer in Reuss’s system. For the same reasons, it would have been obvious to implement Brandstein’s beamformer, modified to include subband processing, in Reuss’s system. 

Regarding claim 38:
The system of claim 36, wherein said adaptive filtering comprises one of full-band adaptive filtering or sub-band adaptive filtering, wherein said sub-band adaptive filtering comprises: providing an analysis filter bank, an adaptive filter matrix, and a synthesis filter bank in said adaptive filter; 
Reuss as set forth above, does not specifically disclose the adaptive filter comprises one of full band adapting filtering or sub-band adaptive filtering. 
Nonetheless, Abutalebi’s system comprises an analysis filterbank, subband processing blocks (214i), and a synthesis filterbank (See Fig. 20, [0108];  [0037], Fig. 11, [0080], Fig. 17, [0101], claim 12 (claiming “analysis filterbank,” “adaptive filter module,” and “synthesis filterbank”). 
Each “subband processing block” can implement an adaptive processing block (“APB”) (See [0108]) which includes an “adaptive filter” for each sub-band ([0082], Fig. 12; [0042], [0048], [0050]) 
The Examiner notes that a POSITA would have understood that the individual adaptive filters for each sub-band together form an adaptive filter matrix. 
splitting said enhanced target sound signal from said fixed beamformer and said ambient noise signals from said blocking matrix into a plurality of frequency sub- bands, by said analysis filter bank; 
Abutalebi’s analysis filterbank receives a “primary signal” d(n) that represents “a digital signal corresponding to a speaker” and a “reference signal” x(n) that represents a “digital signal corresponding to the interfering noise.” See [0054], [0108].) The “primary signal” and the “reference signal” are provided to analysis filterbanks 16, 18 (See [0108]), which “convert their input signals into a plurality of oversampled subband signals.” (See [0040], [0108]; [0036]-[0037], [0039], [0041], [0050]. 
Thus, Abutalebi discloses splitting the enhanced target sound signal and ambient noise signals into sub-bands using an analysis filter bank.

Accordingly, Abutalebi in combination with Brandstein discloses an analysis filter bank that splits the enhanced target sound signal and ambient noise signals (from Brandstein’s fixed beamformer and blocking matrix, respectively) into sub-bands.
adaptively filtering said ambient noise signals in each of said frequency sub- bands, by said adaptive filter matrix, in response to said detection of one of said presence and said absence of said target sound signal in said sound signals received from said disparate sound sources; and 
Abutalebi’s analysis filterbank receives a “primary signal” d(n) that represents “a digital signal corresponding to a speaker” and a “reference signal” x(n) that represents a “digital signal corresponding to the interfering noise.” See [0054], [0108].) The “primary signal” and the “reference signal” are provided to analysis filterbanks 16, 18 (See [0108]), which “convert their input signals into a plurality of oversampled subband signals.” (See [0040], [0108]; [0036]-[0037], [0039], [0041], [0050]. 
Thus, Abutalebi discloses splitting the enhanced target sound signal and ambient noise signals into sub-bands using an analysis filter bank.
In addition, Brandstein discloses a fixed beamformer for providing the enhanced target sound signal and a blocking matrix for providing the ambient noise signals as set forth above. 
Accordingly, Abutalebi in combination with Brandstein discloses an analysis filter bank that splits the enhanced target sound signal and ambient noise signals (from Brandstein’s fixed beamformer and blocking matrix, respectively) into sub-bands.
synthesizing a full-band sound signal using said frequency sub-bands of said enhanced target sound signal, by said synthesis filter bank. 
Abutalebi discloses that “[t]he outputs of the subband processing block 214i … are combined by the WOLA synthesis filterbank 132.” (See [0109], Fig. 20; [0037].) The resulting synthesis output is a signal “in which the effect of the undesired signal has been cancelled.” ( claim 12, [0011].) 

A POSITA would have been motivated to combine Reuss, Dmochowski, and Brandstein with Abutalebi’s sub-band processing. Reuss, Dmochowski, and Brandstein disclose systems for directional signal processing with microphone arrays using adaptive beamformers. Abutalebi similarly discloses subband adaptive filter systems for “adaptive directional signal processing with microphone arrays.” (See paragraphs [0053], [0108]-[0110], Figs. 20-21.) Further, Brandstein discloses that its adaptive filters employ a normalized Least Means-Square algorithm with fullband signals. (See page 96)
Abutalebi describes the shortcomings of full-band processing and concludes that subband adaptive filter systems “greatly reduce[] the update rate and the length of the adaptive filters resulting in much lower computational complexity.” (See paragraph [0005].) 
Thus, a POSITA would have been motivated to apply sub-band processing to Brandstein’s adaptive filters to simplify the computational complexity. The substitution of sub-band processing for full-band processing also would have been the simple substitution of one known element for another to obtain predictable results. A POSITA would have had a reasonable expectation of success in combining Abutalebi and Brandstein. The inputs to Abutalebi’s sub-band adaptive filter system include: (1) a “primary signal” d(n), which represents “a digital signal corresponding to a speaker,” and (2) a “reference signal” x(n), which represents a “digital signal corresponding to the interfering noise.” (See paragraph [0054].) Brandstein’s adaptive beamformer generates these same signals. (See page 88) 
Moreover, both references teach that the adaptive filters are controlled based on voice activity detection. (See Brandstein at pages 91, 97; Abutalebi at paragraph [0082].) Accordingly, the integration of Abutalebi’s sub-band adaptive filters into Brandstein’s system would have involved applying a well-known processing technique (sub-band processing) to a known device (GJBF) ready for improvement to yield predictable results. 
Thus, a POSITA would have expected success in combining the subband adaptive filters into Brandstein and Reuss’s system. A POSITA would have found it obvious to implement Brandstein’s 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:  
/MINH DIEU NGUYEN/             Primary Examiner, Art Unit 3992                                                                                                                                                                                           /M.F/Supervisory Patent Examiner, Art Unit 3992